Citation Nr: 1328492	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Evaluation of chronic sprain of the dorsal spine, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a respiratory 
disorder.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran served on active duty from July 2000 to July 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board notes that, pursuant to her request in her June 
2010 substantive appeal, the Veteran requested a hearing 
before the Board; however, in April 2013, the Veteran 
withdrew the Board hearing request.  As such, the Board will 
proceed with its review on the present record.  See 38 
C.F.R. § 20.704(d), (e) (2012). 

The Virtual VA claims file has been reviewed.  

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic sprain of the dorsal spine is manifest by pain and 
spasm without abnormal gait or spinal contour.  Functional 
flexion is better than 60 degrees and the combined range of 
motion is better than 120 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic sprain of the dorsal spine are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) 
issued a notice letter, dated in June 2009, to the Veteran.  
This letter explained the evidence necessary to substantiate 
the Veteran's initial claim for service connection and the 
downstream issue of an increased rating, as well as the 
legal criteria for entitlement to such benefits.  The letter 
also informed her of her and VA's respective duties for 
obtaining evidence.  The AOJ decision that is the basis of 
this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development 
of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  This duty includes the obtaining of 
"relevant" records in the custody of a Federal department or 
agency under 38 C.F.R. § 3.159(c)(2), as well as records not 
in Federal custody (e.g., private medical records) under 38 
C.F.R. § 3.159(c)(1).  VA will also provide a medical 
examination if such examination is determined to be 
"necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service 
treatment records, reports of VA and private post-service 
treatment, and the Veteran's own statements in support of 
her claim  The Veteran was afforded VA examinations 
responsive to the initial claim for service connection and 
the subsequent claim for an increased rating.  The Board has 
reviewed the examination reports, and finds that they are 
adequate for the purpose of deciding the issues on appeal.  
The examination reports contain all the findings needed to 
rate the Veteran's service-connected chronic sprain of the 
dorsal spine, including history and clinical evaluation.  

The Veteran's appeal for higher evaluation for chronic 
sprain of the dorsal spine, is distinguished from the facts 
in Proscelle v. Derwinski, 2 Vet. App. 629, 633 (1992), 
where no VA examination was provided during the rating 
claim, and a veteran specifically stated that his disability 
"has increased in severity [such] that I rate a higher 
disability," constituting at least both some assertion by 
the veteran and some evidence of worsening of disability 
since the last VA examination.  Proscelle, 2 Vet. App. at 
632.  In the Veteran's case currently on appeal to the 
Board, there is no evidence of worsening of the Veteran's 
disability since the 2012 VA examinations, including no 
assertion by the Veteran of worsening since the last VA 
examination.  The Veteran here does not assert that her 
chronic sprain of the dorsal spine has worsened since the 
May 2012 VA examination; she merely asserts entitlement to a 
higher disability evaluation.  The Veteran has not submitted 
evidence of worsening, and the evidence of record, including 
the medical evidence reflecting on the severity of the 
disability on appeal, does not suggest that this disability 
worsened since the most recent VA examination, or since the 
most recent VA treatment records.  As there is no evidence 
of worsening since the last VA examination, a remand for a 
new VA examination is not warranted, and is not required by 
the VCAA.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
182 (2007) (mere passage of time does not require VA to 
provide a new medical examination); VAOPGCPREC 11-95 
(interpreting that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination).  The Veteran has been afforded adequate 
examinations on the issue decided herein.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008). 

Additionally, the Veteran has not alleged that any 
examination is inadequate to decide the claim being 
adjudicated herein, so the examinations are presumed to have 
been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. 
Cir. 2011) (holding that the Board is entitled to presume 
the competence of a VA examiner and the adequacy of the 
opinion).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical 
evidence of record and concludes that there is no 
outstanding evidence with respect to the Veteran's claim.  
For these reasons, the Board finds that the VCAA duties to 
notify and assist have been met.

Legal Criteria for Increased Disability Evaluation

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An 
evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Separate evaluations may be assigned for separate periods of 
time based on the facts found. In other words, the 
evaluations may be staged.  Staged ratings are appropriate 
for any rating claim when the factual findings show distinct 
time periods during the appeal period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, 
the disability ahs not significantly changed and a uniform 
evaluation is warranted. 

In addition, when assessing the severity of a 
musculoskeletal disability that, as here, is at least partly 
rated on the basis of limitation of motion, VA must also 
consider the extent that the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated, such as during times when 
his symptoms are most prevalent ("flare-ups") due to the 
extent of his pain (and painful motion), weakness, premature 
or excess fatigability, and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 
4.40, 4.45, 4.59.

Analysis for Increased Disability Evaluation

Lumbosacral and cervical spine disabilities are rated under 
the General Rating Formula for Rating Diseases and Injuries 
of the Spine ("general rating formula").  38 C.F.R. § 4.71a, 
DCs 5237-5242.  Intervertebral disc syndrome (IVDS) is rated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.71a, DC 5243.

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
to be assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is to 
be assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 
27, 2003).  

The Formula for Rating IVDS Based on Incapacitating Episodes 
provides for ratings from 10 to 60 percent based on the 
frequency and duration of incapacitating episodes, defined 
in Note 1 as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
maximum 60 percent schedular rating is warranted for 
incapacitating episodes having a total duration of at least 
6 weeks during the previous 12 months.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note 1 provides that any 
associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
2 provides that, for VA compensation purposes, the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  Note 4 provides that range of motion 
measurements are to be rounded to the nearest five degrees.  
Note 5 defines unfavorable ankylosis as a condition in which 
the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and 
the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note 6 provides that disability of the 
thoracolumbar and cervical spine segments are to be rated 
separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.

The Veteran's chronic sprain of the dorsal spine is 
evaluated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237.  

The Veteran was afforded a VA examination in August 2009, in 
connection with her initial claim for compensation.  
According to the report, the Veteran complained of constant 
pain between her shoulder blades, difficulty getting 
comfortable to sleep, difficulty taking full breaths, 
stiffness, and spasms; she denied radiation of pain, 
paresthesias, and bladder or bowel incontinence.  She 
reported that driving for more than an hour increases her 
pain, that she avoids lifting heavy objects, and that her 
backpack for school aggravates her pain; she did not report 
any issues at her part-time job.  She can sit for an hour 
with back support and for 10 minutes without support; there 
is no limitation on standing or walking.  She reported that 
she has flare-ups once a month, lasting from 2 days to over 
2 weeks, with an average of 4-5 days; treatment is massage, 
Icy Hot, or a heating pad.  Examination of the spine showed 
no kyphoscoliosis, no tenderness of the cervical or lumbar 
spine.  There was tenderness from the fourth thoracic 
vertebra to T-10, almost T-12 level; she also had tenderness 
on palpation bilaterally in that area.  There was no 
swelling.  Range of motion was forward flexion to 90 
degrees, with a slight pulling sensation in the mid-back; 
extension was from zero (0) to 40 degrees without pain, 
lateral flexion was to 30 degrees bilaterally with complaint 
of pain in the mid-dorsal area, and rotation was to 80 
degrees with complaint of pain in the mid-dorsal area at the 
end of motion.  Repetitive motion testing did not change the 
range of motion; no loss of motion was observed due to pain, 
weakness, impaired endurance, incoordination, or 
instability.  Deep tendon reflexes were active and equal.  
There was no evidence of muscle weakness or sensory loss; 
her gait was normal.  X-rays showed normal alignment of the 
thoracic spine, with normal vertebral body height and normal 
disc height; there was no osteophytosis or bone lesions.  
The diagnosis was chronic strain of the mid-dorsal spine 
with symptoms of constant pain.   

The Veteran was afforded a VA examination in May 2012.  
According to that report, the Veteran complained of back 
pain and spasm, worse with prolonged sitting.  She also 
complained that her back pain and spasms interrupt her 
sleep.  She described her symptoms as constant, with flare-
ups a couple of times per month, lasting a day at a time; 
with flare-ups, she has to decrease her physical activity.  
Range of motion showed forward flexion to 90 degrees, 
extension to at least 30 degrees, lateral flexion to at 
least 30 degrees bilaterally, and rotation to at least 30 
degrees bilaterally.  The Veteran's range of motion was not 
additionally limited by pain and she was able to perform 
repetitive use testing, albeit with pain on movement.  The 
Veteran had bilateral thoracic paraspinal muscle tenderness, 
with guarding and/or muscle spasm, but without abnormal gait 
or spinal contour.  There was no evidence of muscle atrophy 
and deep tendon reflexes of the ankles were 2+.  Sensory 
examination was normal and there was no evidence of 
radiculopathy or intervertebral disc syndrome.  The Veteran 
does not use any assistive devices.  X-rays did not show 
arthritis.

The Veteran has been assigned a 10 percent evaluation for 
her dorsal spine disability.  The 10 percent evaluation 
contemplates pain on motion.  38 C.F.R. § 4.59 (2012).  It 
is also consistent with flexion better than 60 degrees, with 
muscle spasm and localized tenderness, but without abnormal 
gait or spinal contour.  In order to warrant a higher 
evaluation, there must be the functional equivalent of 
limitation of flexion to 60 degrees or less, a combined 
range of motion not greater than 120 degrees or abnormal 
gait or contour, or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour.  

Here, the Veteran has complained of pain, decreased ability 
to lift heavy objects, and sleep impairment.  After a review 
of the lay and medical evidence, the Board finds that an 
evaluation in excess of 10 percent is not warranted.  
38 C.F.R. § 4.7.  The evidence of record indicates that the 
Veteran's chronic sprain of the dorsal spine was productive 
of pain with combined range of motion of the thoracolumbar 
spine of 240 degrees at the May 2012 VA examination; this is 
much better than motion limited to 120 degrees.  The 
Veteran's thoracolumbar strain was productive of no worse 
than forward flexion to 90 degrees at her August 2009 VA 
examination; extension was to 40 degrees and lateral 
rotation and flexion were to at least 30 degrees.  Likewise, 
she had normal gait and negative straight leg testing.  
Reflexes and strength testing were normal.  X-rays showed 
normal vertebral body height and alignment, without evidence 
of bone lesions or osteophytosis.  Clearly, this examination 
demonstrated that she did not have abnormality of the spinal 
contour.  She had pain on motion, spasm, and tenderness to 
palpation, but no additional limitation of motion due to 
pain.  Thus, applying the facts to the criteria set forth 
above, the Veteran remains entitled to no more than a 
10 percent evaluation for her service-connected chronic 
sprain of the dorsal spine under the General Rating Formula 
for Diseases and Injuries of the Spine.

The Board has considered whether additional functional 
impairment due to factors such as pain, weakness and 
fatigability demonstrate additional limitation of motion or 
function to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca at 206-07.  The Board finds that the 
Veteran's subjective complaints of pain, stiffness and spasm 
have been contemplated in the current rating assignment. The 
August 2009 and May 2012 VA examination reports indicate 
that the Veteran complained of pain and spasm, but physical 
examination did not demonstrate any additional limitations 
in response to pain, including incoordination, weakness, or 
fatigability.  Even when we consider the pleadings regarding 
pain, stiffness and spasm as credible, neither the lay nor 
medical evidence suggests that flexion is functionally 
limited to 60 degrees or that the combined range of motion 
is functionally limited to 120 degrees.  Her reports of 
pain, stiffness and spasm are credible, but do not provide a 
basis for a higher evaluation.  See Mitchell, supra.  In 
essence, the Board finds that the lay and medical evidence 
are not significantly dissimilar.  However, neither the lay 
nor medical evidence provide a basis for a higher 
evaluation.  Rather, the evidence establishes that remaining 
functional flexion is better than 60 degrees, the remaining 
combined range of motion is better than 120 degrees and that 
there is no abnormality of gait or spinal contour. 

Further, the evidence does not show favorable or unfavorable 
ankylosis of the entire thoracolumbar spine during either of 
the rating periods on appeal.  

The evidence establishes that the Veteran's chronic sprain 
of the dorsal spine has not been productive of 
incapacitating episodes.  Although the Veteran reported 
experiencing flare-ups at the VA examinations, there is no 
indication that the flare-ups required bed rest by a 
physician and treatment by a physician.  Moreover, at the 
May 2012 VA examination, the Veteran explicitly denied that 
she had incapacitating episodes requiring bed rest by a 
physician and treatment by a physician.  

With consideration of the provisions of Note (1) of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the Board notes that there is no objective evidence 
of record for the entire rating period on appeal which 
demonstrates that the Veteran experiences any neurologic 
symptomatology.  The neurological examinations at these 
examinations did not show decreased strength or sensation in 
any of the extremities due to her service-connected chronic 
sprain of the dorsal spine.  As the Veteran does not have 
any neurological deficits, it is not for consideration here.  

Extraschedular Considerations

As to consideration of referral for an extraschedular 
rating, such consideration requires a three-step inquiry.  
See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. 
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first 
question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 
Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted. 

The discussion above reflects that the symptoms of the 
Veteran's chronic sprain of the dorsal spine is fully 
contemplated by the applicable rating criteria.  As shown 
above, the criteria include symptoms, each of which were 
addressed in the VA examination reports and which provided 
the basis for the disability rating that has been assigned.  
The Veteran has no complaints other than pain and spasm as a 
result of her disability, which was clearly considered in 
the range of motion testing that was carried out and which 
serves as the basis for her assigned disability rating for 
her chronic sprain of the dorsal spine.  In any event, the 
evidence does not reflect that there has been marked 
interference with employment, frequent hospitalization, or 
that the Veteran's symptoms have otherwise rendered 
impractical the application of the regular schedular 
standards.  The Veteran alleged that chronic sprain of the 
dorsal spine interferes with her ability to focus at school, 
but she did not indicate that she had to miss any time from 
work or her classes due to her chronic sprain of the dorsal 
spine.  According to the Veteran, her chronic sprain of the 
dorsal spine causes pain, which is distracting, but has no 
other impact as an employee or student.  Therefore, referral 
for consideration of extraschedular ratings for the chronic 
sprain of the dorsal spine is not warranted.  38 C.F.R. § 
3.321(b)(1).

In the absence of exceptional factors associated with 
chronic sprain of the dorsal spine, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for chronic sprain of the dorsal spine is denied.


REMAND

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or 
recurrent symptoms of a disability) that may be associated 
with an in-service event, injury, or disease, but there is 
insufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).   Lay statements can satisfy each of these 
elements in certain circumstances, and the threshold for 
finding that the disability (or symptoms of a disability) 
may be associated with service is low.  Waters v. Shinseki, 
601 F.3d 1274, 1277 (Fed. Cir. 2010); McLendon, 20 Vet. App. 
at 83.  

The Veteran has not been provided with a VA examination in 
order to address whether she has a respiratory disorder 
related to her active military service, including her 
service-connected chronic sprain of the dorsal spine.  The 
Board acknowledges that the VA examination reports and the 
Veteran's statements indicate that the Veteran has 
complaints of chest pain, difficulty breathing, and soft 
tissue damage such that she is unable to expand her chest 
cavity and lungs.  The Board acknowledges that the Veteran's 
service treatment records do not show any respiratory 
complaints related to her service-connected four-wheeler 
accident.  The Board also acknowledges that the August 2009 
VA examination report stated that the Veteran had chest 
expansion from 33 centimeters to 86 centimeters, with normal 
air entry and without rales, rhonchi, or wheezes; however, 
the VA examination did not provide information as to what 
chest expansion is considered normal, nor did the VA 
examination indicate if there was any damage to the 
Veteran's chest or lungs as a result of the accident.  
Additionally, at an October 2009 VA mental health 
examination, the VA examiner noted that the Veteran reported 
experiencing chest pressure and a crushing feeling of her 
chest in intimate situations and when trying to sleep; the 
VA examiner diagnosed the Veteran with an anxiety disorder.  
As such, it is unclear whether the Veteran's respiratory 
symptoms are a manifestation of the Veteran's already 
service-connected anxiety disorder or service-connected 
chronic sprain of the dorsal spine, or whether the Veteran's 
respiratory symptoms are indicative of a separate disorder.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  If the 
medical evidence of record is insufficient, VA is always 
free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991). Accordingly, the Board finds that the Veteran 
should be afforded a VA examination regarding her claim for 
service connection for a respiratory disorder.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has 
an affirmative duty to obtain an examination of the claimant 
at VA health-care facilities if the evidence of record does 
not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any respiratory disorder that 
may be present.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.

The examiner should indicate whether it is 
as least as likely as not (50 percent 
probability or more) that any respiratory 
disorder is caused or aggravated by 
service-connected disabilities or is 
related to service.  

The provider is advised that the Veteran 
is competent to report symptoms, 
treatment, and injuries, and that her 
reports must be taken into account, along 
with the other evidence of record, in 
formulating the requested opinions.

A complete rationale should accompany each 
opinion provided.

2.  If, upon completion of the above 
action, the benefit sought remains denied, 
the case should be returned to the Board 
after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


